css8 219 PERE BSH UOURE PSP P22

SOUTHERN DISTRICT OF TEXAS United States Courts

 

 

 

 

 

 

 

 

 

 

 

Southern Distyet of Texas
FILED
NOV 05 2019
INA Pee Son Cll at
20191021-159

Samuel Sosa CLERK OF COURT
1603436 P.O. BOX 61010,
3614 Bill Price Rd HOUSTON, TEXAS 77208
Del Valle, TX US 78617 http://www.txs.uscourts.gov

 

Date: Monday, October 21, 2019
Case Number: 2:13-cv-00193
Document Number: 1198 (1 page)
Notice Number: 20191021-159
Notice: The attached order has been entered.

 
-00193 Document 1199 Filed on 11/05/19 ineTXSD ‘Page 2 of 2

 

 

 

 

 

 

CLERK sass vnaceg nea yes
Zee a eae
NITED STATES DISTRICT COURT abet ieay: US POSTAGE )pPriney Bowes
SOUTHERN ee apt ies Eg o ~ —— ——_— 7
DISTRICT OF TEXAS ® Po See ee (G & SS EES
POST OFFICE BOX 61010 25 os & eee 0
HOUSTON, TEXAS 77208 as = 3s eet aay ZIP 77002 § 000.50
OFFICIAL BUSINESS g2u a 3 ue s 00013746150CT 22 2019
aa2 3D x
Bee wy a|
ct ~ wy
S33 2 3
5°
8 z
cS
a.

 

F pay =
— Ngee anoare 7

mee re AE EB ti ee ne ee -

NIXIE 787 DEL @OLG/B1/19

#

 

 

 

zo
fe

ag fttare Qs cores won, nm awege, |

SESE Reece Spenneaays —

 

TORE 0 ee era ane

 

 

Case 2:13-by
